 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-MJ-00082-SAB
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING
13                           v.
14   EDILBERTO VIDRIO, AND                                DATE: April 23, 2019
     ELENA CASTILLO,                                      TIME: 2:00 p.m.
15                                                        COURT: Hon. Barbara A. McAuliffe
                                  Defendants.
16

17
            The Court has read and considered the Stipulation to Continue Preliminary Hearing, filed by the
18
     parties in this matter on April 17, 2019. The Court hereby finds that the Stipulation, which this Court
19
     incorporates by reference into this Order, demonstrates good cause for a continuance of the preliminary
20
     hearing date within the time period set forth in Rule 5.1(c) of the Federal Rules of Criminal Procedure.
21
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
22
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
23
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that continuance would not
24
     adversely affect the public interest in the prompt disposition of criminal cases.
25
            THEREFORE, FOR GOOD CAUSE SHOWN:
26
            1.      The date of the preliminary hearing is extended to April 26, 2019, at 2:00 p.m.
27
            2.      The time between April 23, 2019, and April 26, 2019, shall be excluded from calculation
28

      FINDINGS AND ORDER                                   1
30
 1 pursuant to 18 U.S.C. § 3161 because the ends of justice served by such exclusion outweigh the best

 2 interest of the public and the defendant in a speedy trial.

 3          3.      Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     April 18, 2019                                /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      FINDINGS AND ORDER                                 2
30
